DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of XNA having oxa-aza functionality and represented by the formula

    PNG
    media_image1.png
    373
    203
    media_image1.png
    Greyscale

in the reply filed on 20 July 2020 is acknowledged. It is noted that this species and the other species recited in claim 2 are free of the prior art, and have been rejoined.
	However, the action indicated that the structures recited in claim 2 and claim 3 are collectively subject to a single election of a single specific species. In fact the restriction requirement is more properly set forth as being between Groups as follows, to which the restriction requirement of record has been amended:
Claims 1 and 2, drawn to a xenonucleic acid having functionality selected from the group consisting of azide, oxa-aza, aza.-aza, thio-aza and mixtures thereof. Election of this Group required the election of a single species from amongst those recited in claim 2 of the claim set submitted 26 August 2022; however, this requirement has been withdrawn in view of applicant’s election of a species from this group and subsequent finding that the species are free of the art.
Claim 3, drawn to a compound selected from the group consisting of those recited in claim 3. Election of this Group requires the election of a single species from amongst those recited in claim 3 of the claim set submitted 26 August 2022. Applicant’s constructive election of Group I nullifies the election requirement for Group II and its species.
With regard to the restriction as it is now set forth, the Groups are independent or distinct because although Groups I and II are related to each other, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the compounds of Group I are unique compared to the compounds of Group II, since the compounds of Group I share at least a somewhat similar backbone structure that is shared with none of those recited in Group II. Thus, the inventions have at least different designs. Furthermore, there is nothing of record to show the inventions as claimed encompass overlapping subject matter, and in addition, these Groups are not obvious variants of each other based on the current record.
Furthermore, the species within Group II are independent or distinct from each other because although each species in Group II is related to the other recited members of its Group, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, each recited compound within each Group is unique compared to each other structure in its respective Group and thus have different designs. A search for a member of one Group cannot be used to apply art to another member of its Group. Furthermore, there is nothing of record to show the inventions as claimed encompass overlapping subject matter, and in addition, these species are not obvious variants of each other based on the current record. 
This amended restriction requirement can be summarized as dividing the species in claim 2 into Group I, which was constructively elected, and the species of Group II into another Group. The amended restriction requirement is not considered to have any effect on applicant’s election or prosecution. The requirement as originally set forth was subject to election of a single species from the previously combined Groups. Applicant’s election of the species depicted above complies with this requirement. Furthermore, the non-elected elements would be withdrawn in either scenario, and thus claim 3 would be withdrawn in either scenario. Under either restriction scenario, rejoinder of species from Group II with those of Group I would not occur since the species of claim 3 is not a proper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping of the species of Group II includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: each structure is unique and does not appear to share a substantial structural feature with the other structures that provides for the recited common use This applies to species both within Group II, and across Groups as well. 
With regard to applicant’s traversal of the restriction requirement, it is argued that claims 1-3 are related since the xenonucleic acids including intermediates have the same type of building frameworks and related functionalities. This is not adopted, since the species of Group II are divergent, and since each requires its own separate search and examination. Since both distinctness and search burden has been demonstrated, applicant’s arguments are unpersuasive. 
For the sake of completeness it is noted that applicant’s response touches on changes made 25 years ago under the General Agreement on Terrace and Trade (GATT) legislation, and sets forth generalized allegations that the Office’s current and future policy is unclear with regard to divisional practice. Applicant’s response to the restriction requirement also includes an appeal to “…the Solicitor and law making officials to either abolish restriction/election practice or Institute an official policy of 20 years from filing for subsequently filed divisionals.” Applicant’s response refers to a “climate on restriction/election practice”, and further indicates their lack of understanding of how the patent office continues to issue restrictions based on patentably distinct species/inventions. 
In response, it is noted that the restriction practice implemented herein is in accordance with long-held Office policy as set forth in the Manual of Patent Examining Procedure (M.P.E.P.), and that the examiner has neither the authority nor interest in setting forth new restriction policy, let alone changing elements set forth in statute such as patent term. Should applicant disagree, applicant is invited to petition the propriety of the present restriction, so that they may subsequently chase the issue through the various administrative branches of the USPTO and eventually into a forum where such issues may be adjudicated. At the present time applicant is respectfully reminded that the appropriate forum for such arguments is not in front of the examiner.
Finally, the response also argues that the restriction requirement fails to state that the inventions are independent and distinct, rather only that the inventions are independent or distinct. Applicant refers to arguments made by the Justice Department in opposition to arguments filed by the USPTO against a case from 1977, wherein the Justice Department argues that 35 USC § 121 does not authorize restriction between product and process of use, since such an application does not claim two or more independent and distinct inventions. Notwithstanding the fact that arguments made in a court case do not have the effect of law, applicant’s attention is directed to M.P.E.P. § 802.01, which is entirely dedicated to a discussion of the Office’s interpretation of “independent and distinct”. As above, since this is long-established Office policy, it is emphasized that the examiner is not endowed with the authority (let alone the inclination) to overwrite such guidance. The requirement is still deemed proper and is therefore made FINAL.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 August 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “aza.- aza”. There is what appears to be an inadvertent period between the “aza” recitations. Claims must be a single sentence, and the presence of two periods renders the claim indefinite since it is not clear where the sentence ends. The claim is construed as if the first period is unintended. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ustinov et al. (“Ustinov”; Russian Journal of Bioorganic Chemistry 2010, 36(4)401-445).
Claim 1 recites a xenonucleic acid having functionality selected from the group consisting of azide, oxa-aza, aza-aza, thio-aza and mixtures thereof.
Ustinov teaches nucleotides modified with oxo and aza modifications, in the context of larger nucleotides sequence strands. Nucleotides modified with oxo and aza modifications appear (for example) within the nucleotide structure of 70 to be on page 414, which comprises both the substitution of carbon for nitrogen, and further comprises carboxyl groups. It is emphasized that reference to the structure is merely exemplary and provided for applicant’s convenience, and that other such structures exist throughout the teachings of Ustinov that meet all the claim limitations of the rejected claims, and all such structures are relied upon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 11,274,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims recite two xenonucleic acid structures that are substantially identical to the two structures recited at the end of the instant claim 1, and that have oxa-aza functionality. Accordingly, the claim sets are patently indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633